{¶ 1} The judgment of the court of appeals is affirmed on the authority of State v. Gonzales, 150 Ohio St.3d 261, 2016-Ohio-8319, 81 N.E.3d 405.
O’Connor, C.J., and Pfeifer, Lanzinger, Kennedy, and O’Neill, JJ., concur.
French, J., concurs in judgment only.
O’Donnell, J., dissents.
Thomas L. Stierwalt, Sandusky County Prosecuting Attorney, and Norman P. Solze, Assistant Prosecuting Attorney, for appellant.
Timothy Young, Ohio Public Defender, and Valerie Kunze, Assistant Public Defender, for appellant.